DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to Claim 1 in the submission filed 11/24/2021 are acknowledged and accepted.  In view of these amendments, the objections to the claims in Section 8 of the Office Action dated 9/24/2021 are respectfully withdrawn.

Election/Restrictions
     Claim 1 is allowable. The restriction requirement among Inventions Ia-e, II, as set forth in the Office action mailed on 7/13/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/13/2021 is partially withdrawn.  Claims 12-20, directed to Inventions Ib-e, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  However, Claims 21-24, directed to Invention II, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
     In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
     Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
     An attempt was made to contact the Applicants’ representative, Young Sun Kwon (202-293-7060), on 12/3/2021 regarding the disposition of withdrawn Claims 21-24, as set forth above.  However, the representative’s company voicemail indicated that due to all employees working from home, each employee should be contacted via email.  The Examiner notes that, as per MPEP 502.03, without written authorization to communicate via the internet, preferably via form PTO 439, the Examiner is NOT permitted to initiate communications with applicants/applicants’ representative via Internet email.  MPEP 502.03 II.  Thus, the Examiner was unable to pursue any further action on withdrawn Claims 21-24.
     This application is in condition for allowance except for the presence of Claims 21-24 directed to an invention non-elected with traverse in the reply filed on 9/8/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
     Claims 1-20 are allowed.

Conclusion
     This application is in condition for allowance except for the following formal matters: 
See Sections 3-5 above regarding the election of Invention Ia with traverse.
     Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
     A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
12/3/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872